Case 6:20-cv-01684-MJJ-PJH Document 17 Filed 05/03/21 Page 1 of 2 PageID #: 73




                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF LOUISIANA
                          LAFAYETTE DIVISION

PAUL KERMIT ANGELLE                      CASE NO. 6:20-CV-01684

VERSUS                                   JUDGE JUNEAU

GALLOWAY JEFCOAT LLP, ET                 MAGISTRATE JUDGE HANNA
AL

                                  JUDGMENT

      THIS MATTER was referred to United States Magistrate Judge Patrick J.

Hanna for report and recommendation, Rec. Doc. 16. After an independent review

of the record and the applicable law, and noting the absence of any objection, this

Court concludes that the Magistrate Judge’s report and recommendation is correct

and adopts the findings and conclusions therein as its own. Accordingly,

       IT IS ORDERED, ADJUDGED, AND DECREED that, consistent with

 the report and recommendation, the Motions to Dismiss for Lack of Subject Matter

 Jurisdiction, Rec. Docs. 5, 10, are GRANTED. Accordingly, all of the Plaintiff’s

 claims against all Defendants in this matter are DISMISSED WITHOUT

 PREJUDICE.
Case 6:20-cv-01684-MJJ-PJH Document 17 Filed 05/03/21 Page 2 of 2 PageID #: 74




       THUS DONE AND SIGNED in Lafayette, Louisiana, on this 3rd day of

 May, 2021.




                                        MICHAEL J. JUNEAU
                                        UNITED STATES DISTRICT JUDGE




                                  Page 2 of 2
